Title: To Thomas Jefferson from Thomas T. Hewson, 10 October 1808
From: Hewson, Thomas T.
To: Jefferson, Thomas


                  
                     Sir, 
                     Philada Oct 10th. 1808.
                  
                  In obedience to the instructions received from the American Philosophical Society, I have the honour to transmit to you a letter and two pamphlets from Mr Cointeraux, Professor of Rural Architecture at Paris. 
                  With sentiments of profound respect
                  
                     Thos T Hewson 
                     
                     one of the Secretaries of A.P.S.—
                  
               